DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-10, the prior art of record fails “prevents execution of the overlay detection process with respect to a first conveyed object that is to be conveyed first by the conveyor” in combination with the remaining limitations of claim 1. 
Regarding claims 11-17, the prior art of record fails to teach or suggest “judges a conveyance state of a second conveyed object that is to be conveyed second or later based on a result of output by the ultrasonic sensor in regard to each of a first conveyed object that is to be conveyed first by the conveyer and the second conveyed objected” in combination with the remaining limitations of claim 11.
Regarding claim 18, the prior art of record fails to teach or suggest “a determination step of determining whether the conveyed object is a first conveyed object that is to be conveyed first by the conveyer” in combination with the remaining limitations of claim 18.
Regarding claim 19, the prior art of record fails to teach or suggest “a determination step of determining whether the conveyed object is a first conveyed object that is to be conveyed first by the conveyer” in combination with the remaining limitations of claim 19.
Regarding claim 20, the prior art of record fails to teach or suggest “judging a conveyance state of a second conveyed object that is to be conveyed second or later among the plurality of the conveyed objects by the conveyer based on a result of output by the ultrasonic sensor in regard to a first conveyed object that is to be conveyed first by the conveyer among the plurality of the conveyed objects” in combination with the remaining limitations of claim 20. 
Regarding claim 21, the prior art of record fails to teach or suggest “judging a conveyance state of a second conveyed object that is to be conveyed second or later by the conveyer among the plurality of the conveyed objects based on a result of output by the ultrasonic sensor in regard to a first conveyed object that is to be conveyed first by the conveyer” in combination with the remaining limitations of claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see page 10, filed 3/24/2022, with respect to claims have been fully considered and are persuasive.  The rejection of claims has been withdrawn. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW V DO whose telephone number is (571)270-3420. The examiner can normally be reached Monday-Friday 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/A.V.D/Examiner, Art Unit 2852